DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what is intended by the relative limitation “in reach of a bow of a boat” (1:4; 2:3) in the positions claimed in the limitation “adapted to hold a winch hook in reach of a bow of a boat to be loaded onto or launched from the boat trailer”.  Note that a winch hook is not considered a positively recited component and it is not clear how the positions are defined by the consideration of a winch hook position.  Furthermore the described function of holding a winch hook is not understood to be in effect when the boat is in the second recited condition of launching the boat as the pivoting arm assembly is understood to be under the boat prior to launch and during launching until the boat is past the arm location wherein the arm pivots upwardly.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Tingley (US 4,684,145).
Tingley discloses a boat trailer system comprising: a boat trailer 14; and a pivot arm assembly 35 coupled to the boat trailer and considered adapted to hold a winch hook in reach of a bow of a boat to be loaded onto or launched from the boat trailer, wherein the pivot arm assembly 35 is operative to pivot horizontal under the boat when the boat is loaded on the boat trailer (fig. 2) and biased (via spring 24) to pivot up into a vertical position when the boat is launched from the boat trailer (fig. 1).  Note that element 23 (see fig. 5) considered part of the arm assembly, is considered adapted to hold a winch hook at a plurality of locations e.g. over an edge, at holes, etc.
Regarding claim 2, the pivot arm assembly 35 is considered a kit (ie. separate and couplable to a boat trailer) and considered adapted to hold a winch hook in reach of a bow of a boat to be loaded onto or launched from the boat trailer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are alternativley rejected under 35 U.S.C. 103 as being unpatentable over Tingley (US 4,684,145) in view of Krider (US 2,608,314).
If it is disagreed that Tingley is adapted to hold a winch hook as claimed then the alternate rejection is relied upon: Krider teaches a pivoting arm assembly 15 coupled to a boat trailer and adapted to hold a winch hook (at 48) within reach of a bow of a boat; operative to pivot (at 13) into vertical and horizontal positions as claimed.  It would have been obvious to one of ordinary skill in the art to provide a pivot arm assembly adapted to hold a winch hook as taught by Krider in the invention to Tingley for providing guidance and position of a winch hook in relation to a bow of a boat.  Note that a common use of a winch hook is considered secured to the boat during trailering. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also systems winching systems of Kirchhan and Kehne; pivoting guide of Kesselring; etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571 272 7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 3649